377 S.C. 1 (2008)
659 S.E.2d 106
In the Matter of Jeffrey T. SPELL, Petitioner.
Supreme Court of South Carolina.
March 6, 2008.

ORDER
On March 12, 2007, petitioner was suspended from the practice of law for one year, retroactive to August 24, 2005. In the Matter of Spell, 372 S.C. 514, 642 S.E.2d 749 (2007). Petitioner has filed a petition for reinstatement. The Committee on Character and Fitness recommends the petition be granted, subject to the condition that petitioner establish a mentoring relationship with a member of the South Carolina Bar with at least ten years of experience in the practice of real estate law and that the mentor review petitioner's practices and procedures with regard to his real estate practice and provide reports to the Office of Disciplinary Counsel six months and twelve months after petitioner's reinstatement. We grant the petition, subject to the condition set forth by the Committee on Character and Fitness, and reinstate petitioner to the practice of law in South Carolina.
IT IS SO ORDERED.
JEAN H. TOAL, C.J., JAMES E. MOORE, JOHN H. WALLER, JR., COSTA M. PLEICONES, and DONALD W. BEATTY, JJ.